DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 This office action addresses pending claims 1, 3-5, 7-11, and 14-20. Claims 1, 3-5, 7-11, and 14-20 were amended and claim 6 was cancelled in the response filed 5/25/2025.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2022 was filed after the mailing date of the final office action on 1/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-11, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) in view of Iijima et al. (US 2005/0100782) and Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757).
Regarding claims 1 and 11, Sasaki discloses a battery (reads on: a composition of matter) comprising a positive electrode 100 (reads on: LMOF electrode [claim 1], and cathode [claim 11]) containing a composition with the formula LixMeyOαFβ and having a surface ([0015], Figs 1-2), and has an example Li2MnO2F ([0134], Table 1, Examples 1-2), thus reading on the claimed lithium manganese oxyfluoride (LMOF), Li2MnO2F.
While Sasaki teaches a solid electrolyte layer 300 including an organic polymer solid electrolyte placed on the positive electrode 100 (Figs 1-2, [0048]-[0050]), thereby teaching the composition of matter comprising a solid polymer electrolyte (SPE), Sasaki does not explicitly disclose a separator adhering to the surface, the separator being a dielectric that is conductive for lithium ions but not electrons, the separator having a separator top side and a separator bottom side, and the SPE saturates the separator so that the SPE resides both on the separator top side and the separator bottom side and so that the SPE residing on the separator top side contacts the surface.
Iijima teaches a  lithium secondary battery exhibiting improved function of self safety in an abnormal state without sacrificing battery characteristics (abstract). The battery comprises positive electrodes 2b and negative electrodes 3b separated by a separator 4a interleaved between solid electrolyte layers 4b ([0035], Fig 1). That is, in between the electrodes is a stack of a solid electrolyte layer 4b/a separator 4a/and a solid electrolyte layer 4b (Fig 1). The separator is a polymer such as polyolefins, polyesters, or thermoplastic fluoro-resins that allow lithium ions to pass but not electrons ([0071]-[0072]). The solid electrolyte includes polymers ([0062]-[0070]), and is therefore a solid polymer electrolyte. Because the separator 4a is disclosed between solid electrolyte layers 4b (Fig 1), it is considered that the separator has a top side and bottom side, and the SPE resides in both the top side and bottom side, and the SPE residing on a side contacts the [cathode] surface. Iijima teaches that by using solid electrolyte layers with a separator therebetween, the battery has improved adhesion to the electrodes, maintaining film strength, and having resistance to environmental changes and mechanical strength is obtainable ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrolyte arrangement of solid electrolyte layer/separator/solid electrolyte layer as taught by Iijima with the electrolyte layer of Sasaki for the purpose of improving adhesion to the electrodes, maintaining film strength, and having resistance to environmental changes and mechanical strength.
While Sasaki discloses a positive electrode having Li2MnO2F ([0015]), Sasaki does not explicitly disclose the LMOF electrode/cathode also comprising a single solid polymer electrolyte (SPE). However, Sasaki additionally teaches the positive electrode active material layer 102 may be a positive electrode mix layer containing the positive electrode active material (i.e. Li2MnO2F) and the solid electrolyte 30 ([0079]), which can be an organic polymer solid electrolyte ([0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a composition of the cathode material including Li2MnO2F with a mixture of organic polymer solid electrolyte of Sasaki to obtain the benefits a battery with high energy density ([0019]).
Sasaki does not explicitly disclose where the LMOF is between 55 and 85 percent by mass of the LMOF electrode/cathode and the SPE is between 7.5 percent and 20 percent by mass of the LMOF electrode/cathode.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The polymer electrolyte is not particularly limited as long as it has ion conductivity ([0036]), but specific examples includes polyether, polycarbonate, polyethylene derivate, alkylene oxide derivative, polyvinyl alcohol, polyvinylidene fluoride, among others ([0036]). The lithium salt may be represented by Li+X-, and there is no particular limitation on the anion (X-) of the lithium salt, but particular examples of F-, Cl-, and (CF3SO2)2N- [with Li, this is LiTFSI] among others ([0038]). The electrode can be either a positive electrode or a negative electrode, and is not particular to the specific active material ([0027]-[0028]); thus Lee suggest the teaching can be applied to many types of electrodes for the improvement. The polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]).  The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). The first and second polymer electrolytes can be the same ([0007]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract), and attributes this to the first coating layer having the first electrolyte ([0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the relative amount of first polymer electrolyte, including in the range of 7.5-20 parts by weight to 100 parts by weight of electrode active material and a positive electrode active material between 55 and 85% by mass, as taught by Lee with the relative amount of polymer electrolyte in the positive electrode of Sasaki to obtain the benefit of improved energy density.
Even further, because the relative amount of positive electrode active material and the polymer electrolyte material affect the overall capacity, with the capacity increasing with increasing amounts of positive electrode active material, while ionic conductivity increases with increasing amounts of polymer electrolyte, the precise amount of positive electrode active material (LMOF) and polymer electrolyte would have been considered a result effective variable to one of ordinary skill in the art. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the amount of positive electrode active material [LMOF] (including the amount of 55-85% by mass) and the amount of polymer electrolyte (including the amount of 7.5-20% by mass) in the positive electrode modified Sasaki to obtain the desired balance between capacity and ionic conductivity.
Regarding claims 3 and 14, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches organic polymer solid electrolyte includes a polymeric compound and a lithium salt ([0052]), Sasaki does not explicitly disclose the SPE comprising a plasticizer.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The electrolyte includes a polymer material and a lithium salt ([0036], [0038]). The electrode may further include an additive such as an oxidation stabilizer additive ([0024]); in an example, the oxidation stabilizer is succinonitrile ([0070]), which reads on the plasticizer of claim 4. The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxidation stabilizer (including succinonitrile, a plasticizer) of the positive electrode of Lee with the polymer electrolyte in the positive electrodes of Sasaki for the purpose of preventing oxidation of the polymer electrolyte or delaying the oxidation rate ([0040]).
Regarding claims 7 and 17, modified Sasaki discloses all of the claim limitations as set forth above. Sasaki additionally teaches that the organic polymer solid electrolyte is a compound of a polymeric compound and a lithium salt ([0051]), wherein the polymeric compound may have an ethylene oxide structure (thus, a poly(ethylene oxide)) ([0052]), and a lithium salt may be one of LiPF6 (lithium hexafluorophosphate), LiSO3CF4, and LiN(SO2CF3)2 [LiTFSI] among others ([0053]). Thus, Sasaki teaches the limitations regarding a polymer material and a lithium containing salt. However, Sasaki does not explicitly disclose the SPE comprises iii. a plasticizer material.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The electrolyte includes a polymer material and a lithium salt ([0036]-[0038]). The electrode may further include an additive such as an oxidation stabilizer additive ([0024]); in an example, the oxidation stabilizer is succinonitrile ([0070]), which reads on the claimed plasticizer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the oxidation stabilizer (including succinonitrile) of the positive electrode of Lee with the polymer electrolyte in the positive electrodes of Sasaki for the purpose of preventing oxidation of the polymer electrolyte or delaying the oxidation rate ([0040]).
Regarding claims 8 and 18, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches that conductive aid can be added to the positive electrode ([0091]) and includes carbon blacks such as acetylene black and ketjen black, and carbons ([0092]), Sasaki does not explicitly disclose that the conductive material is between 5 percent and 15 percent by mass of the composition of the LMOF electrode/cathode.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The amount of conductive material is between 1-30 wt% based on the total weight of the mixture including the electrode active material ([0030]). The binder is added in an amount of 1-30 wt% based on the total weight of the mixture including the active material ([0033]). The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight range of conductive material (including the range of 5 to 15 percent) as taught by Lee with the amount of conductive material in the positive electrode of Sasaki to obtain the benefits of electrical conductivity.
Regarding claims 9 and 19, modified Sasaki discloses all of the claim limitations as set forth above. Sasaki teaches that the conductive agent includes carbon blacks such as acetylene black and ketjen black, and carbons ([0092]).
Regarding claims 10 and 20, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches that a binding agent (a binder) can be used to increase the bindability of a material making up an electrode ([0094]), Sasaki does not explicitly disclose that the binder is between 4 percent and 10 percent by mass of the composition of the LMOF electrode/cathode.
Lee discloses an electrode including a polymer electrolyte (abstract). Lee teaches the electrode includes a plurality of electrode active material particles, a first polymer electrolyte, a second polymer electrolyte, and a conductive material, and may further include a binder ([0024]). The amount of conductive material is between 1-30 wt% based on the total weight of the mixture including the electrode active material ([0030]). The binder is added in an amount of 1-30 wt% based on the total weight of the mixture including the active material ([0033]). The oxidation stabilizer is used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]). Lee teaches the electrode provides an increased reactive site between an electrode active material and a polymer electrolyte and an improved ratio of the amount of active material in the electrode, and thus can provide a battery with improved energy density (abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the weight range of binder (including the range of 4 and 10 percent by mass) as taught by Lee with the amount of binding agent in the positive electrode of Sasaki to obtain the benefits of increased bindability.

Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US 2018/0076452) in view of Iijima et al. (US 2005/0100782) and Lee et al. (WO 2018/164455, see English language equivalent US 2019/0237757), as applied to claim 3 or 14 above, and further in view of Ding et al. (CN 109390632, see machine translation).
Regarding claims 4 and 15, modified Sasaki discloses all of the claim limitations as set forth above. While Sasaki teaches the lithium salt can be LiN(SO2CF3)2 [LiTFSI] ([0053]), and Lee teaches succinonitrile ([0044]), modified Sasaki does not explicitly disclose wherein the polymer component is polycaprolactone (PCl).
Ding teaches a battery comprising a polymer solid electrolyte ([0002]). The polymer is a polycarbonate based polymer and can be polypropylene carbonate, polyvinyl carbonate, polytrimethylene carbonate, which can be modified with (copolymers) polycaprolactone (PCl) ([0017]). Ding teaches the polycarbonate based polymer is more attractive to lithium ions than polyethylene oxide, and are more conductive to the dissociation of lithium salts ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polymeric compound of an ethylene oxide structure of Sasaki ([0052]) with the polycarbonate-polycaprolactone electrolyte copolymer as taught by Ding for the purpose of using a polymer electrolyte more attractive to lithium ions and more conductive to the dissociation of lithium salts.
Regarding claims 5 and 16, modified Sasaki discloses all of the claim limitations as set forth above. While Lee teaches the polymer electrolyte is used in amount of 2-20 parts by weight, or 2-10 parts by weight based on 100 parts of weight of the electrode active material ([0044]), and the oxidation stabilizer is succinonitrile ([0044]) and can be used in an amount of 1-20 parts by weight based on 100 parts by weight of the electrode active material ([0044]), modified Sasaki does not explicitly disclose where a ratio of PCl to SN is between 2 and 4.
However as the relative amount of polymer electrolyte (polycaprolactone) and oxidation stabilizer (succinitrile SN) in an electrode affect the ionic conductivity and the oxidation of the polymer electrolyte, with ionic conductivity increasing with increasing polymer electrolyte and reduction in oxidation of the polymer electrolyte with increased oxidation stabilizer, the precise ratio of polymer electrolyte (PCl) to oxidation stabilizer (succinitrile SN) would have been considered a result effective variable by one of ordinary skill in the art.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the ratio of PCl to SN (including the ratio of 2-4 to 1) of modified Sasaki to obtain the desired balance between ionic conductivity and preventive oxidation of the polymer electrolyte.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725